IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45467

STATE OF IDAHO,                                 )
                                                )   Filed: June 25, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
RONALD LEE GLAZIER,                             )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Ronald Lee Glazier pleaded guilty to operating a motor vehicle while under the influence
of alcohol and/or drugs (one felony conviction within fifteen years), Idaho Code §§ 18-8004,
8005(9), and possession of a controlled substance, I.C. § 37-2732(c). For the driving under the
influence charge, the district court imposed a unified ten-year sentence, with five years
determinate, and for the possession of a controlled substance charge, the district court imposed
an indeterminate five-year sentence to run consecutively. Glazier filed an I.C.R. 35 motion,
which the district court denied. Glazier appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
1
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Glazier’s I.C.R. 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Glazier’s
I.C.R. 35 motion is affirmed.




                                                2